Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 25.2 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Sam Soltani U.S. Bank National Association One Federal Street, 3 rd Floor Boston, MA 02110 (617) 603-6436 (Name, address and telephone number of agent for service) BB&T Corporation (Issuer with respect to the Securities) North Carolina 56-0939887 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem (Address of Principal Executive Offices) (Zip Code) Subordinated Debt Securities (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION . Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.* 5. A copy of each Indenture referred to in Item 4. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of March 31, 2008 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. 2 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION , a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Boston, Commonwealth of Massachusetts, on the 22nd day of July, 2008. By: /s/ Sam Soltani Sam Soltani Officer By: /s/ Alison Nadeau Name: Alison Nadeau Title: Vice President 3 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: July 22, 2008 By: /s/ Sam Soltani Sam Soltani Officer By: /s/ Alison Nadeau Name: Alison Nadeau Title: Vice President 4 E xhibit 7 U.S. Bank National Association Statement of Financial Condition As of 3/31/2008 ($ s) 3/31/2008 Assets Cash and Balances Due From $ 7,494,457 Depository Institutions Securities 38,286,822 Federal Funds 5,371,110 Loans & Lease Financing Receivables 156,885,223 Fixed Assets 3,251,220 Intangible Assets 11,809,562 Other Assets 14,170,921 Total Assets $ Liabilities Deposits $ 143,100,823 Fed Funds 13,224,737 Treasury Demand Notes 0 Trading Liabilities 982,166 Other Borrowed Money 41,879,455 Acceptances 0 Subordinated Notes and Debentures 7,647,466 Other Liabilities 7,818,123 Total Liabilities $ Equity Minority Interest in Subsidiaries $ 1,530,190 Common and Preferred Stock 18,200 Surplus 12,057,586 Undivided Profits 9,010,569 Total Equity Capital $ Total Liabilities and Equity Capital $ To the best of the undersigneds determination, as of the date hereof, the above financial information is true and correct. U.S. Bank National Association By: /s/ Sam Soltani Title: Officer Date: July 22, 2008 5
